 



EXHIBIT 10.70
CYBERONICS, INC.
2005 STOCK PLAN
STOCK OPTION AGREEMENT
     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Option Agreement.
I. NOTICE OF GRANT
     You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

     
Date of Grant:
   
 
   
Exercise Price per Share:
  $ 
 
   
Total Number of Shares Granted:
   
 
   
Type of Option:
  Nonstatutory Stock Option
 
   
Expiration Date:
  10th Anniversary of Date of Grant 
 
   
Vesting Schedule:
  1/60th of the Shares subject to the Option shall vest each month after the
Date of Grant, subject to the Optionee continuing to be a Service Provider on
such dates, until the Option is fully vested.
 
   
Termination Period:
  To the extent vested, this Option may be exercised for 90 days after Optionee
ceases to be a Service Provider and shall then terminate. Upon the death or
Disability of the Optionee while a Service Provider, this Option may be
exercised one year after Optionee ceases to be a Service Provider and shall then
terminate. However, in no event may this Option be exercised after the
Expiration Date as provided above.

 



--------------------------------------------------------------------------------



 



II. AGREEMENT
     1. Grant of Option. The Plan’s Administrator hereby grants to the Optionee
named in the Notice of Grant attached as Part I of this Agreement (the
“Optionee”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Plan, which is incorporated herein by reference. Subject to Section 15(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.
     If designated in the Notice of Grant as an Incentive Stock Option (“ISO”),
this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Director of Corporate Compliance or to the
Secretary of the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.
     No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash; or
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          (d) surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of

-2-



--------------------------------------------------------------------------------



 



surrender, and (ii) have a Fair Market Value on the date of surrender equal to
the aggregate Exercise Price of the Exercised Shares; or
     4. Nontransferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     5. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.
     6. Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.
          (a) Exercising the Option.
               (i) Nonstatutory Stock Option. The Optionee may incur federal and
other tax liabilities upon exercise of a NSO. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price. If the Optionee is an
Employee or a former Employee, the Company will be required to withhold from his
or her compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.
               (ii) Incentive Stock Option. If this Option qualifies as an ISO
at the time of exercise, the Optionee will have no federal tax liabilities upon
its exercise, although the excess, if any, of the Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price
will be treated as an adjustment to alternative minimum taxable income for
federal tax purposes and may subject the Optionee to alternative minimum tax in
the year of exercise. In the event that the Optionee ceases to be an Employee
but remains a Service Provider, any Incentive Stock Option of the Optionee that
remains unexercised shall cease to qualify as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option on the date three
months and one day following such change of status.
          (b) Disposition of Shares.
               (i) NSO. If the Optionee holds NSO Shares for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.
               (ii) ISO. If the Optionee holds ISO Shares for at least one year
after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be

-3-



--------------------------------------------------------------------------------



 



treated as long-term capital gain for federal income tax purposes. If the
Optionee disposes of ISO Shares within one year after exercise or two years
after the grant date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
excess, if any, of the lesser of (A) the difference between the Fair Market
Value of the Shares acquired on the date of exercise and the aggregate Exercise
Price, or (B) the difference between the sale price of such Shares and the
aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.
          (c) Notice of Disqualifying Disposition of ISO Shares. If the Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the grant date, or (ii) one
year-after the exercise date, the Optionee shall immediately notify the Company
in writing of such disposition. The Optionee agrees that he or she may be
subject to tax withholding by the Company on the compensation income recognized
from such early disposition of ISO Shares by payment in cash or out of the
current earnings paid to the Optionee.
     7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of Texas.
     8. NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

-4-



--------------------------------------------------------------------------------



 



          OPTIONEE:   CYBERONICS, INC.          
 
       
 
       
 
  By:               Pamela B. Westbrook
Social Security Number
             
 
             
 
  Title:   Vice President, Finance &
Administration and Chief Financial
Officer        
 
             
Residence Address
  Date:          

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
2005 STOCK PLAN
EXERCISE NOTICE
Cyberonics, Inc.
1651 1 Space Center Blvd. #600
Houston, TX 77062
Attention: Chief Financial Officer
     1. Exercise of Option. Effective as of today,                    
                    ,___the undersigned (“Purchaser”) hereby elects to
purchase                     shares (the “Shares”) of the Common Stock of
Cyberonics, Inc. (the “Company”) under and pursuant to the 2005 Stock Plan (the
“Plan”) and the Stock Option Agreement dated (the “Option Agreement”). The
purchase price for the Shares shall be $                    , as required by the
Option Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Shareholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 13 of the
Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Entire Agreement: Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing

A-1



--------------------------------------------------------------------------------



 



signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of Texas.

     
Submitted by:
  Accepted by:
 
   
PURCHASER:
  CYBERONICS, INC.
 
   
 
   
 
  By:
 
   
 
   
 
   
 
  Its:
 
   
 
   
 
   
Social Security Number
   

         
Address:
  Address:    
 
            Cyberonics, Inc.     100 Cyberonics Blvd.     Houston, TX 77058
 
            Date Received:
 
       

A-2



--------------------------------------------------------------------------------



 



SCHEDULE
2005 Stock Option Plan Form (Restricted Grants; 5 Year Vesting)

                      Name   Grant Date   Grant Amount   Exercise Price
Michael Allen Cheney
  June 1, 2005     5,000     $ 0.000000  
W. Steven Jennings
  June 1, 2005     5,000     $ 0.000000  
Shawn P. Lunney
  June 1, 2005     10,000     $ 0.000000  
George E. Parker
  June 1, 2005     5,000     $ 0.000000  
Richard L. Rudolph
  June 1, 2005     12,500     $ 0.000000  
Randal L. Simpson
  June 1, 2005     10,000     $ 0.000000  
Reese S. Terry
  June 1, 2005     5,000     $ 0.000000  
David S. Wise
  June 1, 2005     10,000     $ 0.000000  

 